DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim recites that “a lubricating gap” is formed “between an inner surface of the inlet plate and an inner surface of the outlet plate, respectively, and a sealing surface of the rotary scree, respectively” rendering the claim indefinite.  As best understood by the examiner, two lubricating gaps are formed in the device; one between the inner surface of the inlet plate and a first sealing surface of the rotary screen, one between the inner surface of the outlet plate and a second sealing surface of the rotary screen opposite the first sealing surface of the rotary screen.  Applicant’s language and use of the word “respectively” a second time after reciting a singular element renders the claim indefinite.  The particular arrangement of applicant’s device is not clearly defined.  Additionally, the claim later recites that the rotary screen has an identical height in the region of “its sealing surfaces” despite only a single sealing surface being previously established in the claim.
Claims 2-8 depend upon claim 1 and are therefore also rejected.
With regards to claim 9, the claim establishes an inlet plate, an intermediate plate and an outlet plate.  The claim then recites that the rotary screen and the inlet plate have “identical heights with respect to the respective sealing surfaces of the at least one intermediate plate and rotary screen” rendering the claim indefinite.  The claim does not properly establish any sealing surfaces of either the intermediate plate or the rotary screen.  The claim does not set forth if the sealing surface is between the intermediate plate and the rotary screen or as best understood by applicant’s figures but not recited in the claim includes two opposite sealing surfaces on each of the rotary screen and intermediate plates that seal respectively with the inlet plate and the outlet plate.  In light of the ambiguity of the claim the claim is indefinite.
Claims 10-17 depend upon claim 9 and are therefore also rejected.


Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742